        Case 1:15-cr-00095-AJN Document 2816 Filed 04/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                       4/17/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                    15-cr-95 (AJN)
  Devante Joseph,
                                                                       ORDER
                        Defendant.



ALISON J. NATHAN, District Judge:

       Due to a scheduling conflict at MDC, the resentencing of Devante Joseph currently

scheduled for April 23, 2020 at 12:00 p.m. is hereby rescheduled to April 23, 2020 at 10:30 a.m.

Defense counsel may speak with Mr. Joseph for 15 minutes prior to the sentencing and will be

contacted at the number he provided the Court with.

       SO ORDERED.


 Dated: April 17, 2020
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
